 



Exhibit 10.1
SUBORDINATED NOTE
THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION. THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF
DEPOSITORS, IS INELIGIBLE AS COLLATERAL FOR A LOAN BY THE LENDER, AND IS NOT
SECURED.
$25,000,000



Date: October 25, 2005       Maturity Date: May 29, 2015

     WINTRUST FINANCIAL CORPORATION, an Illinois corporation (the “Borrower”),
promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION (the
“Lender”), at the Lender’s offices at 135 S. LaSalle Street, Chicago, Illinois
60603, in lawful money of the United States of America, the principal amount of
TWENTY FIVE MILLION AND 00/THS DOLLARS ($25,000,000), together with interest on
the part of the principal amount from time to time remaining unpaid from this
date until such principal is paid at the rate and payable in the manner set
forth below.
     The entire unpaid principal of this Note and any accrued interest then
unpaid shall be due and payable on or before May 29, 2015 (the “Maturity Date”).
The interest on this Note shall be due and payable quarterly commencing
November 29, 2005 and continuing on each February 28, May 29, August 29 and
November 29 thereafter, and on the date on which this Note is payable, or after
maturity, on demand. The Borrower shall have the right and privilege of
prepaying all or any part of this Note at any time without notice or penalty,
subject to approval of the Federal Reserve Bank (if required), and all payments
on this Note shall be applied first to accrued interest and the balance, if any,
to principal.
     Borrower shall make a principal payment of Five Million Dollars
($5,000,000) on May 29, 2011 and on the same day of each year thereafter,
through and including May 29, 2015 and a final payment of the principal balance
due, if any, shall be paid on May 29, 2015.
     The unpaid principal amount hereof shall bear interest from the date hereof
until the Maturity Date, at the option of the Borrower at (i) the Prime Rate, or
(ii) the LIBOR Rate (as hereinafter defined) for the “Interest Period” (as
hereinafter defined) then in effect plus 160 basis points. The Prime Rate and
the LIBOR Rate shall be computed on the basis of a year consisting of 360 days
and shall be paid for the actual number of days elapsed, unless otherwise
specified herein.
     “Prime Rate” shall mean the rate of interest which Bank announces as its
Prime Rate and does not necessarily mean that it is the best or lowest rate
charged to its customers. The Prime Rate hereunder shall change if and when the
Prime Rate of Lender changes.
     “LIBOR” means the rate of interest equal to the offered rate for deposits
in United States dollars for an Interest Period as published in Bloomberg’s
LIBOR BBA US Dollar Fixing Report at approximately 11:30 a.m. (London, England
time) one banking day prior to the first day of such Interest Period, such rate
to remain fixed for the applicable Interest Period. “Interest Period” shall

 



--------------------------------------------------------------------------------



 



mean each successive three month period and each successive Interest Period
shall commence on the day on which the immediately preceding Interest Period
expires, provided that (a) the first and last Interest Periods of the Loan may
be less than three months, and (b) the final Interest Period shall be such that
its expiration occurs on or before the stated maturity date of this Note.
     Lender’s determination of LIBOR as provided above shall be conclusive,
absent manifest error. Furthermore, if Lender determines, in good faith (which
determination shall be conclusive, absent manifest error), prior to the
commencement of any Interest Period that (i) U.S. Dollar deposits of sufficient
amount and maturity for funding the Loans are not available to Lender in the
London Interbank Eurodollar market in the ordinary course of business, or
(ii) by reason of circumstances affecting the London Interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the rate of
interest to be applicable to the Loans requested by Borrower to be LIBOR Rate
Loans or the Loans bearing interest at the rates set forth in this paragraph
shall not represent the effective pricing to Lender for U.S. Dollar deposits of
a comparable amount for the relevant period (such as for example, but not
limited to, official reserve requirements required by Regulation D to the extent
not given effect in determining the rate), Lender shall promptly notify Borrower
and no additional LIBOR Rate Loans shall be made until such circumstances are
cured.
     If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central Lender or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending offices (a “Regulatory Change”), shall, in the opinion of counsel to
Lender, make it unlawful for Lender to make or maintain LIBOR Rate Loans, then
Lender shall promptly notify Borrower and (i) the LIBOR Rate Loans shall
immediately convert to Prime Rate Loans on the last Business Day of the then
existing Interest Period or on such earlier date as required by law and (ii) no
additional LIBOR Rate Loans shall be made until such circumstance is cured.
     If, for any reason, a LIBOR Rate Loan is paid prior to the last Business
Day of any Interest Period or if a LIBOR Rate Loan does not occur on a date
specified by Borrower in its request (other than as a result of a default by
Lender), Borrower agrees to indemnify Lender against any loss (including any
loss on redeployment of the deposits or other funds acquired by Lender to fund
or maintain such LIBOR Rate Loan) cost or expense incurred by Lender as a result
of such prepayment.
     If any Regulatory Change (whether or not having the force of law) shall
(i) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of or loans by, or any other acquisition of funds or disbursements by, Lender;
(ii) subject Lender or the LIBOR Rate Loans to any Tax (“Tax” shall mean in
relation to any LIBOR Rate Loans and the applicable LIBOR Rate, any tax, levy,
impost, duty, deduction, withholding or charges of whatever nature required
(i) to be paid by Lender and/or (ii) to be withheld or deducted from any payment
otherwise required hereby to be made by Borrower to Lender; provided, that the
term “Tax” shall not include any taxes imposed upon the net income of Lender) or
change the basis of taxation of payments to Lender of principal or interest due
from Borrower to Lender hereunder (other than a change in the taxation of the
overall net income of Lender); or (c) impose on Lender any other condition
regarding the LIBOR Rate Loans or Lender’s funding thereof, and Lender shall
determine (which determination shall be conclusive, absent any manifest error)
that the result of the foregoing is to increase the cost to Lender of

2



--------------------------------------------------------------------------------



 



making or maintaining the LIBOR Rate Loans or to reduce the amount of principal
or interest received by Lender hereunder, then Borrower shall pay to Lender, on
demand, such additional amounts as Lender shall, from time to time, determine
are sufficient to compensate and indemnify Lender from such increased cost or
reduced amount.
     Lender shall receive payments of amounts of principal of and interest with
respect to the LIBOR Rate Loans free and clear of, and without deduction for,
any Tax. If (1) Lender shall be subject to any Tax in respect of any LIBOR Rate
Loans or any part thereof or, (2) Borrower shall be required to withhold or
deduct any Tax from any such amount, the LIBOR Rate applicable to such LIBOR
Rate Loans shall be adjusted by Lender to reflect all additional costs incurred
by Lender in connection with the payment by Lender or the withholding by
Borrower of such Tax and Borrower shall provide Lender with a statement
detailing the amount of any such Tax actually paid by Borrower. Determination by
Lender of the amount of such costs shall be conclusive, absent manifest error.
If after any such adjustment any part of any Tax paid by Lender is subsequently
recovered by Lender, Lender shall reimburse Borrower to the extent of the amount
so recovered. A certificate of an officer of Lender setting forth the amount of
such recovery and the basis therefor shall be conclusive, absent manifest error.
     Borrower hereby further promises to pay to the order of Lender, on demand,
interest on the unpaid principal amount hereof after maturity (whether by
acceleration or otherwise) at the Lender’s Prime Rate plus two percent (2%).
     The indebtedness of the Borrower evidenced by this Note, including the
principal and premium, if any, and interest shall be subordinate and junior in
right of payment to its obligations to its depositors, its obligations under
bankers’ acceptances and letters of credit, and its obligations to its other
creditors, including its obligations to the Federal Reserve Bank, Federal
Deposit Insurance Corporation (FDIC), and any rights acquired by the FDIC as a
result of loans made by the FDIC to the Borrower or the purchase or guarantee of
any of its assets by the FDIC pursuant to the provisions of 12 USC 1823(c),
(d) or (e), whether now outstanding or hereafter incurred. In the event of any
insolvency, receivership, conservatorship, reorganization, readjustment of debt,
marshaling of assets and liabilities or similar proceedings or any liquidation
or winding up of or relating to the Borrower, whether voluntary or involuntary,
all such obligations shall be entitled to be paid in full before any payment
shall be made on account of the principal of, or premium, if any, or interest,
on the Note. In the event of any such proceedings, after payment in full of all
sums owing on such prior obligations, the holder, of the Note, together with any
obligations of the Borrower ranking on a parity with the Note, shall be entitled
to be paid from the remaining assets of the Borrower the unpaid principal
thereof and any unpaid premium, if any, and interest before any payment or other
distribution, whether in cash, property, or otherwise, shall be made on account
of any capital stock or any obligations of the Borrower ranking junior to the
Note. Nothing herein shall impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and any premium and interest
on the Note according to its terms.
     This Note shall become immediately due and payable, at the option of the
holder, without presentment or demand or any notice to the Borrower or any other
person obligated, (i) upon default in the payment of any of the principal or
interest, for a period of 15 days after such payment is due; or (ii) upon
default (a) in the payment of any of the principal of or interest on any other
indebtedness of the Borrower for borrowed money owing from the Borrower to the
Lender, or (b)

3



--------------------------------------------------------------------------------



 



in the payment of any other material indebtedness for borrowed money and, in
either event, the continuance of such default beyond any period of grace
provided for in the instrument or instruments evidencing such indebtedness.
     The Borrower waives demand, presentment for payment, notice of nonpayment,
notice of protest, and all other notices.
     Notwithstanding any other provisions of this Note, including specifically
those set forth in the sections relating to subordination, events of default and
covenants of the Borrower, it is expressly understood and agreed that the
Federal Reserve Bank (FRB) or any receiver or conservator of the Borrower
appointed by the FRB shall have the right in the performance of his legal
duties, and as part of liquidation designed to protect or further the continued
existence of the Borrower or the rights of any parties or agencies with an
interest in, or claim against, the Borrower or its assets, to transfer or direct
the transfer of the obligations of this Note to any bank or bank holding company
selected by such official which shall expressly assume the obligation of the due
and punctual payment of the unpaid principal, and interest and premium, if any,
on this Note and the due and punctual performance of all covenants and
conditions; and the completion of such transfer and assumption shall serve to
supersede and void any default, acceleration or subordination which may have
occurred, or which may occur due or related to such transaction, plan, transfer
or assumption, pursuant to the provisions of this Note, and shall serve to
return the holder to the same position, other than for substitution of the
obligor, it would have occupied had no default, acceleration or subordination
occurred; except that any interest and principal previously due, other than by
reason of acceleration, and not paid shall, in the absence of a contrary
agreement by the holder of this Note, be deemed to be immediately due and
payable as of the date of such transfer and assumption, together with the
interest from its original due date at the rate provided for herein.
     Borrower hereby authorizes the Lender to charge any account of the Borrower
for sums due hereunder. Principal payments submitted in funds not available
until collected shall continue to bear interest until collected. If payment
hereunder becomes due and payable on a Saturday, Sunday or legal holiday under
the laws of the United States or the State of Illinois, the due date thereof
shall be extended to the next succeeding business day, and interest shall be
payable thereon at the rate specified during such extension.
     Borrower shall be in default hereunder if: (1) any amount payable on this
Note (the “Obligations”), is not paid when due; or (2) Borrower shall otherwise
fail to perform any of the material promises to be performed by it hereunder or
under any other agreement with Lender and all applicable grace periods have
expired; or (3) the Borrower or any person who is or shall become primarily or
secondarily liable for any of the Obligations, who is a natural person, dies; or
(4) the Borrower, or any other party liable with respect to the Obligations, or
any guarantor or accommodation endorser or third party pledgor, shall make any
assignment for the benefit of creditors, or there shall be commenced any
bankruptcy, receivership, insolvency, reorganization, dissolution or liquidation
proceedings by or against, or the entry of any judgment, levy, attachment,
garnishment or other process against the Borrower or any guarantor, or any other
party liable with respect to the Obligations, or accommodation endorser or third
party pledgor for any of the Obligations or against any of the Collateral or any
of the collateral under a separate security agreement signed by any one of them,
unless released, satisfied or dismissed within thirty (30) days; or (5) there is
a discontinuance or termination by any guarantor of any guaranty of the

4



--------------------------------------------------------------------------------



 



Obligations hereunder, or any guarantor of this Note shall contest the validity
of such guaranty; or (6) failure of the Borrower, after request by the Lender,
to furnish financial information concerning the Borrower or to permit inspection
by the Lender of the Borrower’s books and records; (7) the determination by the
Lender that a material adverse change has occurred in the financial condition of
the Borrower from the condition set forth in the most recent financial statement
of the Borrower furnished to the Lender, or from the financial condition of the
Borrower most recently disclosed to Lender in any manner; or (8) any oral or
written warranty, representation, certificate or statement of the Borrower to
the Lender is untrue.
     Whenever the Borrower shall be in default as aforesaid, without demand or
notice of any kind, the entire unpaid amount of all Obligations shall become
immediately due and payable and Lender may exercise, from time to time, any and
all rights and remedies available to it.
     The Borrower waives the benefit of any law that would otherwise restrict or
limit Lender in the exercise of its right, which is hereby acknowledged, to
appropriate without notice, at any time hereafter, any indebtedness matured or
unmatured, owing from Lender to the Borrower. The Lender may, from time to time,
without demand or notice of any kind, appropriate and apply toward the payment
of such of the obligations, and in such order of application, as the Lender may,
from time to time, elect any and all such balances, credits, deposits, accounts,
moneys, cash equivalents and other assets, of or in the name of the Borrower,
then or thereafter with the Lender.
     The Borrower and any and all endorsers and accommodation parties, and each
of them, waive any and all presentment, demand, notice of dishonor, protest, and
all other notices and demands in connection with the enforcement of Lender’s
rights hereunder. No obligation of the Borrower hereunder shall be waived by the
Lender except in writing. No delay on the part of the Lender in the exercise of
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Lender of any right or remedy shall preclude other or further
exercise thereof, or the exercise of any other right or remedy. This Note (i) is
valid, binding and enforceable in accordance with its provisions, and no
conditions exist to its legal effectiveness; (ii) contains the entire agreement
between the Borrower and Lender with respect to the Obligations; (iii) is the
final expression of their intentions with respect to the Obligations; and
(iv) supersedes all negotiations, representations, warranties, commitments,
offers, contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof. No prior or contemporaneous
representations, warranties, understandings, offers or agreements of any kind or
nature, whether oral or written have been made by Lender or relied upon by the
Borrower in connection with the execution hereof. No modification, discharge,
termination or waiver or any of the provisions hereof shall be binding upon the
Lender, except as expressly set forth in writing duly signed and delivered on
behalf of the Lender.
     The Borrower agrees to pay all costs, legal expenses, attorneys’ fees and
paralegals’ fees of every kind, paid or incurred by Lender in enforcing its
rights hereunder, including, but not limited to, litigation or proceedings
initiated under the United States Bankruptcy Code, or in defending against any
defense, cause of action, counterclaim, setoff or crossclaim based on any act of
commission or omission by the Lender with respect to this Note, promptly on
demand of Lender or other person paying or incurring the same.

5



--------------------------------------------------------------------------------



 



     To induce the Lender to make the loan evidenced by this Note, the Borrower
irrevocably agrees that all actions arising directly or indirectly as a result
or in consequence of this Note or any other agreement with the Lender may be
instituted and litigated in courts having situs in the City of Chicago,
Illinois, and the Borrower hereby consents to the exclusive jurisdiction and
venue of any State or Federal Court located and having its situs in said city,
and waives any objection based on forum nonconveniens. Furthermore, the Borrower
waives all notices and demands in connection with the enforcement of the
Lender’s rights hereunder.
     The loan evidenced hereby has been made and this Note has been delivered at
the Lender’s main office. This Note shall be governed and construed in
accordance with the laws of the State of Illinois, in which state it shall be
performed, and shall be binding upon the Borrower and their respective heirs,
legal representatives, successors and assigns. Wherever possible, each provision
of this Note shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Note shall be prohibited by
or be invalid under such law, such provision shall be severable, and be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Note.
     The Borrower acknowledges and agrees that the lending relationship hereby
created with the Lender is and has been conducted on an open and arm’s length
basis in which no fiduciary relationship exists and that the Borrower has not
relied and is not relying on any such fiduciary relationship in consummating the
loan(s) evidenced by this Note.
     THE LENDER AND THE BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDINGS
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY
AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING, IN WHICH THE LENDER AND THE BORROWER ARE
ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING
ANY FINANCIAL ACCOMMODATION TO THE BORROWER.

                  WINTRUST FINANCIAL CORPORATION
 
           
 
  By:
Name:
Title:   /s/ David A. Dykstra
David A. Dykstra
Senior Executive Vice President and Chief
Operating Officer    

6